Case 7:19-mj-02339 Document 1 Filed on 10/01/19 in TXSD Page 1 of 1

Unlted Statas pj
AO 91 (Rev 8/01) Criminal Complaint - Southern Dist oF Court

United States District Court OCT. ~ 1 2019
SOUTHERN DISTRICT OF TEXAS David J

MCALLEN DIVISION

c

 

UNITED STATES OF AMERICA
V. _ CRIMINAL COMPLAINT

Valentin Lopez-Benito
Case Number: M-19-2339-M

IAE YOB: 1987 ‘

Mexico
(Name and Address of Defendant)

I, the undersigned complainant being duly sworn state the following is true and correct to the best ofmy
knowledge and belief. On or about September 29, 2019 in Starr County, in

the Southern District of ° Texas

(Track Statutory Language of Offense)
being then and there an alien who had previously been deported from the United States to Mexico in pursuance of law, and thereafter
was found near Rio Grande City, Texas, within the Southern District of Texas, the Attorney General of the United States and/or the
Secretary of Homeland Security, not theretofore having consented to a reapplication by the defendant for admission into the United
States;

in violation of Title __8 __ United States Code, Section(s) 1326 (Felony)
I further state that I am a(n) Border Patrol Agent: and that this complaint is based on the
following facts:

Valentin Lopez-Benito was encountered by Border Patrol Agents near Rio Grande City, Texas on September 29, 2019. The
investigating agent established that the defendant was an undocumented alien and requested record checks. The defendant claims to
have illegally entered the United States on September 29, 2019, near Rio Grande City, Texas. Record checks revealed the defendant
was formally deported/excluded from the United States on January 26, 2019 through Brownsville, Texas. Prior to
deportation/exclusion the defendant was instructed not to return to the United States without permission from the U.S. Attorney
General and/or the Secretary of Homeland Security. On December 12, 2018, the defendant was convicted of 8 USC 1326 Alien
Unlawfully Found in the United States After Deportation and sentenced to six (6) months confinement.

apne by AUSA Fama, . Bol on lofiftera.

 

Continued on the attached sheet and made a part of this complaint: Yes No /
: Signature é oplaivartt
October 1, 2019 Z 72 ew - KellenMeador ‘ Border Patrol Agent_ .

 

 

Peter E. Ormsby , U.S. Magistrate Judge foes FC 7

Name and Title of Judicial Officer Signature of Judicial Officer
